Citation Nr: 1032119	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-35 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right ankle disorder.

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to August 
1992. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in New Orleans, 
Louisiana. 

In May 2010, the Veteran testified at a video conference hearing 
over which the undersigned Veterans Law Judge presided.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

Initially, the Board notes that in May 2010, the Veteran 
submitted additional VA outpatient treatment records dated from 
January 2008 to May 2010, which were not previously of record.  
He also submitted a copy of a Social Security Administration 
Notice of Decision - Fully Favorable dated in November 2008, 
which, also, was not previously of record.  None of this evidence 
or argument has been reviewed by the RO in connection with a 
decision on his claims, and he has not provided a waiver of such 
initial review.  In these circumstances, the law requires that 
the Board return the appeal to the RO/AMC for initial 
consideration of the new evidence.

In a decision on May 1, 2003, the Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the agency of local 
jurisdiction (AOJ) for initial consideration and without having 
to obtain the appellant's waiver, which was contrary to 38 
U.S.C.A. § 7104(a).  Under DAV, the Board has no recourse, under 
the circumstances of this case, but to remand the case for AOJ 
initial consideration of additional evidence.

While the Board could attempt to solicit a waiver from the 
Veteran in accordance with Chairman's Memorandum No. 01-05-09 
(May 25, 2005), as the additional evidence submitted nonetheless 
triggers VA's duty to assist the Veteran in obtaining additional 
evidence, a remand would be necessary in any case.  In this 
regard, while the Veteran submitted the favorable November 2008 
Social Security Administration decision, it is not clear whether 
the medical records considered by Social Security Administration 
in deciding the claim are not currently in the Veteran's claims 
file. Since these additional records are potentially relevant to 
his appeal with VA, attempts must be made to obtain this 
additional evidence.  38 C.F.R. § 3.159(c)(2) (2009).  See also 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. 
Brown, 10 Vet. App. 198, 204 (1997).  As these records are 
relevant to his claims they should be obtained prior to further 
review.

Additionally, as noted above, the Veteran's service treatment 
records dated from September 1980 through 1990 have not been 
associated with his claims file.  During his May 2010 hearing, he 
indicated that he had received treatment on his back, right knee, 
and right ankle while stationed in Germany in 1987.  He also 
indicated that he was treated while in Korea and while at Fort 
Campbell, Kentucky.  The Veteran's service personnel records 
reveal that he was stationed in Fort Campbell, Kentucky, from 
January 1988 to January 1990 and from April 1991 to August 1992; 
in Germany from November 1984 to January 1988 and from February 
1981 to August 1982; and in Korea from April 1991 to August 1992.

In November 2007, the RO attempted to obtain any available 
treatment records of the Veteran from the Fort Campbell Army 
Hospital dated from January 1988 to December 1988.  There is no 
evidence of record that an effort was made to locate medical 
treatment records of the Veteran for the remaining period of the 
Veteran's tour of duty in Fort Campbell, Kentucky, or from any 
medical facility identified by the Veteran in Germany or in 
Korea.  As such, on remand, such efforts should be undertaken.

As to the specific issue of service connection for hypertension, 
the Board notes that hypertension means persistently high 
arterial blood pressure, and by some authorities the threshold 
for high blood pressure is a reading of 140/90.  Dorland's 
Illustrated Medical Dictionary at 635 (26th ed. 1981).  For VA 
purposes, hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic hypertension 
means that the systolic pressure is predominantly 160 or greater 
with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).  Under Diagnostic Code 7101, a 
compensable (10 percent) disability rating is warranted where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual has 
a history of diastolic pressure that is predominantly 100 or more 
which requires continuous medication for control.

The Veteran seeks service connection for hypertension, which he 
attributes to his period of active service.  During his May 2010 
hearing, he described that he had been receiving treatment for 
elevated blood pressure readings in service since approximately 
1986 or 1987, and that he continued to experience hypertension 
ever since service.  He added that he was treated for this while 
at Fort Campbell, Kentucky, wherein he had been given medication 
and was sent to the local troop medical clinic (TMC) at his unit 
for observation.  He also indicated that following service, he 
was treated at the Lake Charles Memorial Hospital, but that 
records from that treatment were no longer available.  He noted 
that he was being treated by VA for hypertension since 2000.

The Board notes that while the Veteran had active service from 
September 1980 to August 1992, his service treatment records for 
the period prior to 1991 do not appear to have been associated 
with his claims file.  A review of the Veteran's available 
service treatment records reveals that a report of medical 
examination dated in May 1991 shows that blood pressure was read 
to be 138/100.  An associated Preventive Medicine Health Risk 
Appraisal Assessment, also dated in May 1991, shows that the 
Veteran's blood pressure of 138/100 was noted and it was 
indicated that he was referred to TMC for blood pressure check.  
There are no further records regarding follow-up.

A lay statement from the Veteran's former spouse received in July 
2007 shows that she indicated that the Veteran had been treated 
for hypertension while stationed at Fort Campbell, Kentucky, 
during his period of active service.

VA outpatient treatment records dated from June 2007 to May 2010 
show intermittent treatment for symptoms associated with 
hypertension.  Treatment records show that the Veteran was 
diagnosed with hypertension and was prescribed medication for 
maintenance.

In light of the fact that this matter is being remanded to obtain 
additional medical records, the Board finds that there may 
evidence that will be associated with the claims file that would 
medically link the hypertension to service.  As such, following 
the foregoing development, the RO/AMC should determine whether 
VA's duty to assist dictates that the Veteran be scheduled for a 
VA examination so as to assess the nature and etiology of his 
asserted hypertension.  Specifically, after all of the 
evidentiary development is completed, in the event that such 
evidence collected does not afford the a basis upon which to 
award service connection, then a VA examination and opinion shall 
be solicited.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's 
Social Security Administration records, 
including all medical records that formed the 
basis of the November 2008 decision.  The 
efforts to obtain these records should be 
documented, and any evidence received in 
response to this request should be associated 
with the claims file for consideration.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to obtain 
them would be futile, such should be document 
this in the file and the Veteran should be 
notified accordingly.

2.  The RO/AMC shall contact the Veteran and 
request that he identify the names, addresses 
and approximate dates of treatment for all 
inservice health care providers who may 
possess additional records pertinent to his 
claim, to specifically include while 
stationed at Fort Campbell, Kentucky, in 
Germany, and in Korea.  

The RO/AMC should undertake efforts to obtain 
and associate with the claims file any 
medical records identified by the Veteran.  
The RO/AMC must endeavor to obtain service 
treatment records for the Veteran's entire 
tours of duty in Fort Campbell, Kentucky, and 
from any medical facility identified by the 
Veteran in Germany or in Korea.

Any additional pertinent records identified 
by the Veteran during the course of the 
remand should also be obtained, following the 
receipt of any necessary authorizations from 
the Veteran, and associated with the claims 
file

The efforts to obtain these records should be 
documented, and any evidence received in 
response to this request should be associated 
with the claims file for consideration.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to obtain 
them would be futile, such should be document 
this in the file and the Veteran should be 
notified accordingly.

3.  In specific regard to the claim of 
entitlement to service connection for 
hypertension, the RO/AMC will then determine 
whether the evidence collected is sufficient 
to award service connection.  If such 
evidence is insufficient to award service 
connection for hypertension, then the Veteran 
shall be scheduled for a VA examination so as 
to obtain an opinion as to whether any 
currently diagnosed hypertension is at least 
as likely as not (at least a 50 percent 
probability) related to his period of active 
service, to include the findings of elevated 
blood pressure during service.  It is noted 
that the VA examiner should be directed to 
acknowledge the Veteran's report of a 
continuity of symptomatology.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


